DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional application being filed 03/14/2019, as Application No. 62/818,352.

Information Disclosure Statement
The information disclosure statement 08/26/2019 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the ; A power-supply circuit, comprising: an inductor core comprising a plurality of nano-magnetic layers embedded within a printed circuit board (PCB); a first winding disposed on a first outer surface of the inductor core; a second winding disposed on a second outer surface of the inductor core, wherein the second outer surface of the inductor core is disposed opposite the first outer surface of the inductor core; a first active layer disposed on an outer surface of the first winding and electrically coupled to the inductor core; a second active layer disposed on an outer surface of the second winding and electrically coupled to the inductor core; a first capacitor tile disposed on an outer surface of the first active layer and electrically coupled to the first active layer; a second capacitor tile disposed on an outer surface of the second active layer and electrically coupled to the second active layer; wherein the first active layer, the first capacitor tile, the first winding and a portion of the inductor core comprise a first power converter; and wherein the second active layer, the second capacitor tile, the second winding and another portion of the inductor core comprise a second power converter.
          Therefore, claim 1 and its dependent claims 2-9 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 10 with the allowable feature being; An electronic device, comprising a plurality of power modules, each power module comprising: an inductor core comprising a plurality of nano-magnetic layers embedded within a printed circuit board (PCB); a first winding disposed on a first outer surface of the inductor core; a second winding disposed on a second outer surface of the inductor core, wherein the second outer surface of the inductor core is disposed opposite the first outer surface of the inductor core; a first active layer disposed on an outer surface of the first winding and electrically coupled to the inductor core; a second active layer disposed on an outer surface of the second winding and electrically coupled to the inductor core; a first capacitor tile disposed on an outer surface of the first active layer and electrically coupled to the first active layer; a second capacitor tile disposed on an outer surface of the second active layer and electrically coupled to the second active layer; wherein the first active layer, the first capacitor tile, the first winding and a portion of the inductor core comprise a first power converter; and wherein the second active layer, the second capacitor tile, the second winding and another portion of the inductor core comprise a second power converter.
          Therefore, claim 10 and its dependent claims 11-15 is allowed.

           Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 16 with the allowable feature being; A method for increasing a power density of a power-supply circuit, the method comprising: embedding a plurality of nano-magnetic layers within a printed circuit board (PCB) to form an inductor core; disposing a first winding on a first outer surface of the inductor core; disposing a second winding on a second outer surface of the inductor core, wherein the second outer surface of the inductor core is disposed opposite the first outer surface of the inductor core; connecting a first active layer disposed on an outer surface of the first winding to a first set of electrical connectors formed within the inductor core; connecting a second active layer disposed on an outer surface of the second winding to a second set of electrical connectors formed within the inductor core; connecting a first capacitor tile disposed on an outer surface of the first active layer to third set of electrical connectors formed within the first active layer; connecting a second capacitor tile disposed on an outer surface of the second active layer to a fourth set of electrical connectors formed within the second active layer; wherein the first active layer, the first capacitor tile, the first winding and a portion of the inductor core comprise a first power converter; and wherein the second active layer, the second capacitor tile, the second winding and another portion of the inductor core comprise a second power converter.
           Therefore, claim 16 and its dependent claims 17-20 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847